                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 May 21, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                          §
                                                 §
                                                 §
                       Plaintiffs,               §
                                                 §
VS.                                              §           CIVIL ACTION NO. H-19-226
                                                 §
HARRIS COUNTY, TEXAS, et al.,                    §
                                                 §
                       Defendants.               §

                                             ORDER

       On May 28, 2020, at 2:00 p.m. CDT, the court will hold a hearing by Zoom to discuss the

proposed scheduling order, discovery, and other next steps. The court invites interested nonparties,

specifically District Attorney Kim Ogg, Chief Public Defender Alex Bunin, and Administrative

Judge Herb Ritchie, to attend and participate.

       A Zoom link will be provided early next week.

               SIGNED on May 21, 2020, at Houston, Texas.


                                                            _______________________________
                                                                     Lee H. Rosenthal
                                                              Chief United States District Judge
